GENERAL ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (the “Agreement”), dated as of April 14, 2008, is entered
into by and among Aamaxan Transport Group, Inc., a Delaware corporation (the
“Company”), Pope Investments II LLC, a Delaware limited liability company, as
representative of the Purchasers (the “Purchaser Representative”), Kamick Assets
Limited, a company organized in the British Virgin Islands (the “Principal
Stockholder”), and Tri-State Title & Escrow, LLC (the “Escrow Agent”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Purchase Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Purchasers will be purchasing from the Company (the “Offering”)
Units consisting of shares of the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share (the “Series A Preferred”), convertible into
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and certain common stock purchase warrants (the “Warrants”) pursuant to
a Securities Purchase Agreement dated as of the date hereof (the “Closing Date”)
by and among the Company and the Purchasers (the “Purchase Agreement”);
 
WHEREAS, the Company will issue shares of its Common Stock to the Principal
Stockholder, pursuant to that certain Share Exchange Agreement dated as of the
date hereof by and among the Company, Asia Business Management Group Limited
(“ABM”) and the Principal Stockholder (the “Share Exchange Agreement”), and upon
the consummation of the transactions contemplated by the Share Exchange
Agreement, Anhante (Beijing) Medical Technology Co., Ltd. (“WFOE”), a “wholly
foreign owned enterprise” organized under the laws of the People’s Republic of
China (the “PRC”) and a direct wholly-owned subsidiary of ABM immediately prior
to the consummation of the transactions contemplated by the Share Exchange
Agreement, will become an indirect wholly-owned subsidiary of the Company (the
“Share Exchange Transaction”);
 
WHEREAS, the Company has agreed to deposit at the closing (the “Closing”) of the
Offering an aggregate of Three Hundred Thousand Dollars ($300,000) from the
Maximum Offering Amount (the “Public Relations Held-Back Escrowed Portion”) with
the Escrow Agent, to be held and disbursed by the Escrow Agent pursuant to this
Agreement; and
 
WHEREAS, Escrow Agent is willing to hold the Public Relations Held-Back Escrowed
Portion in escrow subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. The Company and each Subscriber hereby appoint
Escrow Agent as escrow agent in accordance with the terms and conditions set
forth herein and the Escrow Agent hereby accepts such appointment.
 
 

--------------------------------------------------------------------------------

 
 
2. Delivery of the Escrowed Funds.
 
a. The Company hereby directs that the Escrow Agent allocate the Public
Relations Held-Back Escrowed Portion separately from the Maximum Offering Amount
at the Closing and hold the Public Relations Held-Back Escrowed Portion in the
escrow account as follows (the “Escrow Account”):


Account Name: Tri-State Title & Escrow, LLC
Bank: Access National Bank, Reston, VA 20191
Account No.: 2681757
ABA No: .056009039
 
3. Escrow Agent to Hold and Disburse the Public Relations Held-Back Escrowed
Portion. The Escrow Agent will hold and disburse the Public Relations Held-Back
Escrowed Portion received by it pursuant to the terms of this Agreement, as
follows:
 
a. The Public Relations Held-Back Escrowed Portion shall remain in the Escrow
Account and shall only be released by the Escrow Agent to the Company upon the
Escrow Agent’s receipt of written notice in the form of Exhibit A hereto from
the Company that the Company has hired an investor relations firm with invoices
evidencing the investor relations related expenses for payment.
 
b. In the event this Agreement, the Escrowed Funds, or the Escrow Agent becomes
the subject of litigation, or if the Escrow Agent shall desire to do so for any
other reason, each of the Company and the Subscribers authorizes the Escrow
Agent, at its option, to deposit the Public Relations Held-Back Escrowed Portion
with the clerk of the court in which the litigation is pending, or a court of
competent jurisdiction if no litigation is pending, and thereupon the Escrow
Agent shall be fully relieved and discharged of any further responsibility with
regard thereto. Each of the Company, and the Subscribers further authorizes the
Escrow Agent, if it receives conflicting claims to any of the Escrowed Funds, is
threatened with litigation or if the Escrow Agent shall desire to do so for any
other reason, to interplead all interested parties in any court of competent
jurisdiction and to deposit the Public Relations Held-Back Escrowed Portion with
the clerk of that court and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility hereunder to the parties from which
they were received.
 
4. Exculpation and Indemnification of Escrow Agent.
 
a. The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure, on the part of
any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document. Except for amendments to this Agreement referenced below, and
except for written instructions given to the Escrow Agent by the Escrowing
Parties relating to the Escrowed Funds, the Escrow Agent shall not be obligated
to recognize any agreement between or among any of the Escrowing Parties,
notwithstanding that references hereto may be made herein and whether or not it
has knowledge thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
b. The Escrow Agent shall not be liable to the Company, any Subscriber or to
anyone else for any action taken or omitted by it, or any action suffered by it
to be taken or omitted, in good faith and acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report, or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons. The Escrow Agent shall
not be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.
 
c. The Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Company, any Subscriber or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement. The
Escrow Agent shall have no responsibility with respect to the use or application
of the Escrowed Funds pursuant to the provisions hereof.
 
d.The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Company,
any Subscriber or to anyone else for any action taken or omitted to be taken or
omitted, in good faith and in the exercise of its own best judgment, in reliance
upon such assumption.
 
e. To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
the Public Relations Held-Back Escrowed Portion, or any payment made hereunder,
the Escrow Agent may pay such taxes; and the Escrow Agent may withhold from any
payment of the Public Relations Held-Back Escrowed Portion such amount as the
Escrow Agent estimates to be sufficient to provide for the payment of such taxes
not yet paid, and may use the sum withheld for that purpose. The Escrow Agent
shall be indemnified and held harmless against any liability for taxes and for
any penalties in respect of taxes, on such investment income or payments in the
manner provided in Section 4(f).
 
f. The Escrow Agent will be indemnified and held harmless by the Company from
and against all expenses, including all counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceedings
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Agreement, the
services of the Escrow Agent hereunder, except for claims relating to gross
negligence by Escrow Agent or breach of this Agreement by the Escrow Agent, or
the monies or other property held by it hereunder. Promptly after the receipt of
the Escrow Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Escrow Agent shall, if a claim in respect
thereof is to be made against an Escrowing Party, notify each of them thereof in
writing, but the failure by the Escrow Agent to give such notice shall not
relieve any such party from any liability which an Escrowing Party may have to
the Escrow Agent hereunder. Notwithstanding any obligation to make payments and
deliveries hereunder, the Escrow Agent may retain and hold for such time as it
deems necessary such amount of monies or property as it shall, from time to
time, in its sole discretion, seem sufficient to indemnify itself for any such
loss or expense and for any amounts due it under Section 7.
 
 
3

--------------------------------------------------------------------------------

 
 
g. For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.
 
5. Termination of Agreement and Resignation of Escrow Agent
 
a. This Agreement shall terminate upon disbursement of all of the Public
Relations Held-Back Escrowed Portion provided that the rights of the Escrow
Agent and the obligations of the Company and the Subscribers under Section 4
shall survive the termination hereof.
 
b. The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Company and the Purchaser Representative at
least five (5) business days written notice thereof (the “Notice Period”). As
soon as practicable after its resignation, the Escrow Agent shall, if it
receives notice from the Company and the Purchaser Representative within the
Notice Period, turn over to a successor escrow agent appointed by the Company
and the Purchaser Representative all Public Relations Held-Back Escrowed Portion
(less such amount as the Escrow Agent is entitled to retain pursuant to Section
7) upon presentation of the document appointing the new escrow agent and its
acceptance thereof. If no new agent is so appointed within the Notice Period,
the Escrow Agent shall return the Escrowed Funds to the parties from which they
were received without interest or deduction.
 
6. Form of Payments by Escrow Agent
 
a. Any payments of the Public Relations Held-Back Escrowed Portion by the Escrow
Agent pursuant to the terms of this Agreement shall be made by wire transfer
unless directed to be made by check by the Escrowing Parties.
 
b. All amounts referred to herein are expressed in United States Dollars and all
payments by the Escrow Agent shall be made in such dollars.
 
 
4

--------------------------------------------------------------------------------

 
 
7. Compensation. Escrow Agent shall be entitled to the following compensation
from the Company:
 
a. Fees: The Company shall pay an annual processing fee of $1,000 to the Escrow
Agent for the Public Relations Held-Back Escrowed Portion.
 
b. Interest: The Public Relations Held-Back Escrowed Portion shall accrue
interest (the “Accrued Interest”) at the available rate obtained by the Escrow
Agent with respect to the period during which such funds are held in the Escrow
Account. Each time any portion of the Public Relations Held-back Escrowed
Portion are disbursed to the Company in accordance with this Agreement, the
Company shall be paid 100% of the Accrued Interest on the aggregate amount of
Public Relations Held-back Escrowed Portion disbursed to the Company at such
time and the balance of Accrued Interest shall be retained by the Escrow Agent.
 
8. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 8), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to addresses or facsimile numbers as applicable set forth on Exhibit A
hereto.
 
9. Further Assurances.From time to time on and after the date hereof, the
Company, the Purchaser Representative and each of the other Subscribers, if
applicable, shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do and cause to be done such further
acts as the Escrow Agent shall reasonably request (it being understood that the
Escrow Agent shall have no obligation to make any such request) to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
 
10. Consent to Service of Process. The Company, the Escrow Agent and each
Subscriber hereby irrevocably consent to the jurisdiction of the courts of the
State of New York and of any Federal court located in such state in connection
with any action, suit or proceedings arising out of or relating to this
Agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to it at the address listed
on Exhibit A hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
11. Miscellaneous
 
a. This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing such instrument to be
drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Agreement, refer to the Escrow Agreement in its entirety and not
only to the particular portion of this Agreement where the term is used. The
word “person” shall mean any natural person, partnership, corporation,
government and any other form of business of legal entity. All words or terms
used in this Agreement, regardless of the number or gender in which they were
used, shall be deemed to include any other number and any other gender as the
context may require. This Agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.
 
b. This Agreement and the rights and obligations hereunder of the Company and
each Subscriber may not be assigned. This Agreement and the rights and
obligations hereunder of the Escrow Agent may be assigned by the Escrow Agent,
with the prior consent of the Company. This Agreement shall be binding upon and
inure to the benefit of each party’s respective successors, heirs and permitted
assigns. No other person shall acquire or have any rights under or by virtue of
this Agreement. This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent,
the Company and the Purchaser Representative. This Agreement is intended to be
for the sole benefit of the parties hereto and their respective successors,
heirs and permitted assigns, and none of the provisions of this Agreement are
intended to be, nor shall they be construed to be, for the benefit of any third
person.
 
c. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York. The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any party. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms thereof.
 
12. Execution of Counterparts This Agreement may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.
 
[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.
 
AAMAXAN TRANSPORT GROUP, INC.
         
By:
       
Name:
     
Title:
                   
PURCHASERS REPRESENTATIVE
         
POPE INVESTMENTS II LLC
         
By:
       
Name:
     
Title:
           
ESCROW AGENT:
         
TRI-STATE TITLE & ESCROW, LLC 
         
By:
       
Name:
     
Title:
   

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PARTIES TO AGREEMENT


Escrow Agent:


Tri-State Title & Escrow, LLC
360 Main Street
P.O. Box 391
Washington, VA 22747
Attention: Johnnie L. Zarecor
Tel. No. (800) 984-2155
 
If to the Company:


Mr. Chen Zhong
Aamaxan Transport Group, Inc.
2a, 2b, No.8 Building No. 200 Newton Road
Zhangjang High-Tech Park
Shanghai
People’s Republic of China
Tel. No.: 86-21-508-05-789
Fax No.: 86-21-508-02-149


With a copy to:
Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention: Darren Ofsink
Tel. No.: (212) 371-8008, ext. 102
Fax No.: (212) 688-7273
 
If to the Purchaser  
Representative:      Pope Investments II LLC
5100 Poplar Avenue
Suite 805
Memphis, TN 38117
phone: (901) 763-4001
fax:  (901) 763-4229
 
with copies (which copies shall not constitute notice) to:


Wells Moore Simmons & Hubbard PLLC
P.O. Box 1970
Jackson, MS 39215-1970
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
DISBURSEMENT REQUEST
 
Pursuant Investor and Public Relations Escrow Agreement dated effective as of
April 14, 2008, among Aamaxan Transport Group, Inc., Pope Investments II LLC and
Tri-State Title & Escrow, LLC, as Escrow Agent, the Company hereby request
disbursement of funds in the amount and manner described below from account
number _____________, styled ____________________________ Escrow Account.
 
Please disburse to:
         
Amount to disburse:
         
Form of distribution:
         
Payee:
     
Name:
     
Address:
     
City/State:
     
Zip:
   

 
Statement of event or condition which calls for this request for disbursement:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

   
AAMAXAN TRANSPORT, INC.
     
Date:
   
By:
 
 
 
Name:
 
 
Title:

 
 
9

--------------------------------------------------------------------------------

 